Title: From Thomas Jefferson to Thomas A. Taylor, 11 December 1796
From: Jefferson, Thomas
To: Taylor, Thomas Augustus


                    
                        Sir
                        Monticello Dec. 11. 96.
                    
                    I have recieved your last favor requesting that Mr. Banks’s patents may be lodged with some friend in Richmond to facilitate his disposing  of the lands. Mr. T. M. Randolph will leave this in about a week for Richmond. I will deliver them to him to be lodged with Mr. Hanson or otherwise disposed of as he shall direct. I wrote to Mr. Banks on this subject by the last post, but I did not then know that I should have so good and speedy an opportunity of conveying the patents to Richmond. I am Sir Your very humble servt.
                    
                        Th: Jefferson
                    
                